



COURT OF APPEAL FOR ONTARIO

CITATION: Wharry v. Wharry, 2016 ONCA 930

DATE: 20161213

DOCKET: C61297

Strathy C.J.O., Pardu and Brown JJ.A.

BETWEEN

John Wilson Wharry

Applicant (Respondent in Appeal)

and

Karen Wharry

Respondent (Appellant)

Elli Cohen, for the appellant

Ross C. McLean and John W.E. Gilbert, for the respondent

Heard: November 10, 2016

On appeal from the judgment of Justice Michael G. Emery
    of the Superior Court of Justice, dated October 16, 2015.

Pardu J.A.:

[1]

Karen Wharry appeals from a judgment rendered in matrimonial
    proceedings. She submits that the trial judge erred in the following respects:

1.

Limiting her
    monetary compensation for unjust enrichment to an amount representing one half
    the value of a bungalow on the Drumcrow farm property at the date of trial,
    rather than basing his award for her contributions to the joint family
    enterprise on the value of the whole farm;

2.

Concluding that
    the Drumcrow farm transferred to the respondent was a gift and therefore
    excluded from his net family property;

3.

Limiting
    retroactive child support to a three-year period;

4.

Limiting retroactive
    spousal support to a three-year period;

5.

Terminating
    spousal support as of December 2016, just two years after trial; and

6.

Allocating
    responsibility for various post-separation obligations.

[2]

For reasons that follow, I find that the trial judge erred in limiting
    retroactive child support to a three-year period and terminating spousal
    support in December 2016. In my view, the balance of the appeal should be
    dismissed.

A.

Background

(1)

Relationship History

[3]

The parties were married on August 25, 1992 in Northern Ireland. This
    was a 14-year relationship. They have two children, Scott (age 21) born May 13,
    1995 who is now independent, and Rebekah (age 20) born September 11, 1996 who
    is continuing her post-secondary education.

[4]

The appellant was working full time at the date of the marriage, but
    never returned to work full time after the children were born. She suffered
    from post-partum depression after the birth of each of the children. The
    respondent spent long hours working; she looked after the household and the
    children.

[5]

The respondents father, Mr. Wharry Sr., operated a dairy and cattle
    farming business with the respondent at the Drumcrow farm in Northern
    Ireland. Mr. Wharry Sr.s own father had transferred the farm to Mr. Wharry
    Sr., the oldest son. Mr. Wharry Sr. in turn transferred the farm and
    related property to the respondent, his oldest son, in 1997 during the parties
    marriage.

[6]

The deed of transfer to the respondent for Drumcrow farm reserved a
    right of residence so that the respondents parents, Mr. Wharry Sr. and Mrs.
    Wharry, could live in a bungalow located on the property for the rest of their
    lives.

[7]

The parties moved to Canada in 2002 and purchased the Kincardine farm
    in Ontario.

[8]

The parties separated on November 26, 2006. After separation, both
    children primarily resided with the appellant. However, Scott moved in with the
    respondent in March 2013.

(2)

Procedural History

[9]

The respondent brought his Application on January 23, 2007. The
    appellant filed her Answer on March 13, 2007, seeking, among other things,
    equalization, child support, and spousal support.

[10]

Shortly thereafter, the respondent was ordered to pay interim monthly
    child support in the amount of $360 for the children, effective July 11, 2007.
    The interim child support order was based on an imputed annual income of
    $25,000 to the respondent. No interim spousal support was ordered.

[11]

The respondent unilaterally reduced his child support to $200 per month
    without seeking to change the interim order when Scott moved in with him in
    March 2013.

[12]

The parties settled a number of issues in 2008, including the
    appellants equalization claim regarding the Kincardine farm. The respondent paid
    the appellant $85,000 to purchase her interest in the farm.

[13]

The remaining issues were heard by the trial judge in November 2014.

[14]

At trial, the appellant claimed that the respondent had been unjustly
    enriched and sought a remedy in relation to the Drumcrow farm and other
    property in Northern Ireland.

[15]

The respondent argued that the transfer of the Drumcrow farm and other
    property was a gift from his father, Mr. Wharry Sr., during the marriage. He
    submitted that it was therefore excluded property under s. 4(2) of the
Family
    Law Act
, R.S.O. 1990, c. F.3.

[16]

The appellant further claimed retroactive table child support and
    spousal support. She also sought retroactive payment toward the childrens
    special or extraordinary expenses of $16,891.30 incurred since separation,
    under s. 7 of the
Federal Child Support Guidelines
, SOR/97-175 (the CSG).

[17]

Both parties requested that the trial judge allocate various post-separation
    responsibilities.

B.

The Drumcrow farm

(1)

The Trial Judges Reasons

[18]

In assessing the appellants claim for compensation for unjust
    enrichment the trial judge referred to the test set out in
Kerr v. Baranow
,
    2011 SCC 10, [2011] 1 S.C.R. 269, at paras. 106-107 of his reasons:

In
Kerr v. Baranow
, the court examined the concept of
    a claim where one spouse has been unjustly enriched at the expense of the
    claiming spouse on the application of the original three-part test, or by way
    of a joint family venture. A joint family venture was identified by Justice
    Cromwell to give life to cases developed for unjust enrichment where both
    parties contribute to the overall accumulation of wealth but title or ownership
    is held only by one of them.

The Court held in
Kerr v. Baranow
that the joint
    family venture is a concept that should be introduced at the remedy stage of
    the unjust enrichment analysis. The key ingredients in a joint family venture
    remedy are identified through the use of four criteria:

1. The mutual effort made by the
    parties;

2. the economic integration of the
    parties to result in the economic interdependence and natural resources that
    characterized the relationship of the parties;

3. intention exhibited by the
    parties;

4. the priority of the family
    given by the parties.

[19]

He concluded at paras. 118-121 that the appellant was entitled to a
    monetary award amounting to one half of the value, as of the date of trial, of
    the bungalow on the Drumcrow property:

I find as a fact that the bungalow was built with the income
    stream generated by John through the operation of the dairy business. There is
    evidence that the funds to build the bungalow came directly from the farm
    account, or indirectly when funds in that account was used to repay the loan
    borrowed from the Northern Bank for its construction.

I make reference to three pieces of evidence to support a
    finding that the bungalow was the product of a joint family venture between
    John and Karen. First, the bungalow was built prior to the transfer of Drumcrow
    Farm to John while he worked diligently to provide for his family by operating
    the dairy business with his father and brother. Second, Karen made
    contributions to the joint family venture by caring for the children, helping
    with farm work when needed, and by foregoing a better lifestyle so that Johns
    wages could be applied to, or used to repay the financing to build the
    bungalow. Third, Karen testified that John told her that someday the bungalow
    would be theirs. That statement was not contested.

The role Karen played to allow for the bungalows construction
    meets with the requirements to find a joint family venture set out in
Kerr
    v. Baranow
. I find that:

1. Both John and Karen made their
    respective contributions to enable the construction of the bungalow. This was a
    mutual effort on their part.

2. At the time of the bungalows
    construction, John and Karen were economically integrated not only as a couple,
    but also with the operation of the farm. This is demonstrated through the use
    of the farm account to fund personal as well as farm expenses. The fact that
    the farm account was used to pay for the construction of the bungalow or to
    repay the mortgage to Northern Bank makes this all the more relevant.

3. Karens evidence that John told
    her that someday the bungalow would be theirs is a declaration of intent that
    he and Karen were working towards a shared future together, and that the
    bungalow would be theirs to share at that future time. No doubt Karen would
    have experienced frustration and disappointment to learn after paying off the
    mortgage to purchase Deerpark Farm for David that she would then have to forgo
    an improvement to the standard of living she and John could expect with extra
    disposable income that Johns share of farm income would be used to build and
    pay for the construction of the bungalow for the next seven years. The promise
    that the bungalow would someday be theirs was a declaration by John of an
    actual intent that he and Karen would someday receive that value.

4. The priority of the family was
    relevant to the acquisition of wealth in the form of the bungalow as Karen
    looked after home and family thereby enabling John to build the bungalow and
    pay for the cost of its construction. I therefore find that there was a joint
    decision to prioritize the family in order to realize the objective
    constructing the bungalow at Drumcrow Farm.

John would be unjustly enriched if he were to retain the
    bungalow without recognizing Karens contribution. While Karen did not
    contribute directly to its construction, the bungalow was built as a joint
    family venture that would work to Karens detriment if she were not compensated
    for the efforts made and the sacrifices she endured for the bungalows
    construction. The product of her contribution together with Johns industry
    allowed income to stream through the farm account and to pool as capital in the
    construction of the bungalow, thereby creating a capital asset. This capital is
    an accumulation of wealth in which they both should share.

[20]

The trial judge concluded at paras. 100-103 that the appellant was
    essentially detached from the farm operation on the land transferred to the respondent
    in 1997, apart from her efforts to the joint family enterprise which enabled
    construction of the bungalow in 1995:

The assets at issue in this case consist of the farm on
    Drumcrow Road, the milk quota, the cattle herd and related equipment and
    machinery that were transferred from Mr. Wharry Sr. to John in 1997. Johns
    role in the marriage involved operating the farm on Drumcrow Road and the
    Deerpark Farm for the purposes of operating the dairy business consisting of
    the production and sale of dairy products under milk quota, and the sale of
    cows and calves. The court heard evidence that all income from the dairy
    business went into the farm account. The court also heard evidence that while
    Karen would help out when asked, her role was concentrated on caring for the
    children where she and John lived in the house at Deerpark Farm.

The parties universally acknowledged at trial that John did
    the lions share of the work as between them to operate the dairy and cattle
    business.

Karen was essentially detached from the farm on Drumcrow Road.
    Karen only interacted with the dairy business John would operate with his
    father and brother on those occasions when she was asked to help out. The court
    also heard evidence that Karen was asked to forgo further income to benefit her
    family from Johns efforts in the dairy business when the farm account and the assets
    of the dairy business for used to borrow for the purposes of building the
    bungalow on Drumcrow Farm.

Karen gave evidence that she was told, and had every reason to
    believe that foregoing income from Johns efforts was worthwhile because the
    bungalow would someday be theirs. It was on this basis that Karen continued to
    contribute her time and energy to care for the children and the home she made
    for John and herself. This enabled John to concentrate on the construction of
    the bungalow, and to operate the dairy business that would systematically pay
    off the mortgage taken to build it.

[21]

In assessing the respondents claim that the farm had been gifted to
    him, the trial judge at para. 111 relied on
McNamee v. McNamee
, 2011
    ONCA 533, 106 O.R. (3d) 401 to identify the essential elements of a gift:

In
McNamee v. McNamee
, the Court of Appeal noted
    Justice McLachlans observation in
Peter v. Beblow
, [1993] 1 S.C.R.
    980 that, the central element of a gift [is the] intentional giving to another
    without expectation of remuneration. From that observation, the court
    confirmed the three ingredients essential to find a legally valid gift are:

1. An intention to make a gift on
    the part of the donor, without consideration or expectation of remuneration;

2. an acceptance of the gift by
    the donee; and

3. a sufficient act of delivery or
    transfer of the property to complete the transaction

[22]

Only the first element was in issue at trial.

[23]

The Drumcrow farm had been owned by the respondents family for
    generations:

Johns great grandfather had come from Scotland. He had
    purchased Drumcrow Farm and handed it down to his son, Johns grandfather, who
    added more land to it. Johns grandfather then transferred it to Johns father,
    Mr. Wharry Sr., with right of resident to allow Johns grandfather and grandmother
    to live on the farm during their lifetime. (reasons for judgment para. 34)

[24]

At paras. 37-40, the trial judge explained that Mr. Wharry Sr. gave the
    Drumcrow farm to his son, the respondent, in 1997:

In December 1997, Mr. Wharry gave the Drumcrow Farm and house
    located at 28 and 30 Drumcrow Road to John, which included the bungalow. He
    also transferred the milk quota, calf and cow herd, machinery and the farm
    account to John. He made this transfer because the taxation laws in Northern
    Ireland had changed in 1997 to allow the transfer of property having a value of
    £300,000 or less without having to incur a capital gain. John explained in his
    evidence that Mr. Wharry Sr. made this transfer during his lifetime to
    avoid death taxes.

Johns father transferred Drumcrow Farm to John in 1997 with a
    right of residence reserved to him in the transfer deed so that he and Mrs.
    Wharry could live in the bungalow for the rest of their lives.

John relies upon the deed of transfer from his father as
    beneficial owner to himself entered into evidence through Mr. Richard Rountree,
    a solicitor in Ireland who gave evidence at trial by Skype. This deed of
    transfer shows the consideration for the transfer to be the natural love and
    affection. John states that he paid no money for this transfer and that his
    father placed no conditions on the transfer of land, machinery, quota or
    livestock, nor were there any side deals or collateral agreements. The right to
    residence for Mr. and Mrs. Wharry to reside in the bungalow was an interest
    reserve by Mr. Wharry Sr. in the deed of transfer itself.

In Schedule 2 of the transfer of land, the right of residence
    in the bungalow was stated as follows:

SUBJECT TO

(1) A right of residence in the dwelling house on the lands
    in Folio 13996 County Antrim in favour of the Transferor and his wife Mary
    Elizabeth worry for the terms of their natural lives.

[25]

The trial judge was ultimately not satisfied that the transfer of
    machinery, livestock and the quota were gifts, but held that the transfer of land
    was a gift, at paras. 133-138:

I do not agree that the evidence shows that the construction of
    the bungalow and the right of residence given by Mr. and Mrs. Wharry was
    consideration in exchange for the transfer of Drumcrow Farm to John. The
    bungalow was built before the land was transferred. The transfer deed
    specifically identifies a right of residence in the dwelling house at 30
    Drumcrow Road to set it apart. There was no evidence of an agreement between
    John and Mr. Wharry that one was provided for the other. The transfer deed
    states that the only consideration given was the natural love and affection
    which Mr. Wharry has for John as the transferee. Mr. Rountree testified
    that this would be consistent with his interpretation of that document.

The Court of Appeal in
McNamee
held that a transfer
    where strings are attached by the transfer or alone do not form a bargain. If a
    bargain is not formed, there cannot be consideration for the transfer of
    property.

I consider the right of residence reserved by the transfer
    document to represent similar strings to the transfer of shares by the father
    in
McNamee
. The right of residence relates only to the dwelling house
    and not to the entire farm made up of three folios. The right of residence was
    imposed by Mr. Wharry as the transferor. It was not something that John and his
    father bargained about, or something that was given back by John in exchange
    for the farm. The Farm was a gift that John would have received in any event
    upon his fathers death.

The evidence is consistent with the explanation given by John
    that Mr. and Mrs. Wharry gifted property to all of their children during their
    lifetime. David received Deerpark Farm in 1991 as a result of the sale of a
    block of 15 acres carved off from Drumcrow Farm, and the payment of a loan for
    the balance of the purchase price through the farm account. Each of Johns
    sisters received money from their parents when they got married. One sister
    received a mobile home. Drumcrow Farm was conveyed to John in 1997 when the tax
    laws in Northern Ireland changed to allow capital gain exemption for the
    transfer of a property having a value of less than £300,000. John explained
    that his father made this conveyance during his lifetime to avoid death taxes.

I do not draw an adverse inference against John for failing to
    call Mr. Wharry to testify as a witness over Skype. I accept the explanation
    that Mr. Wharry is not well. I do not know what benefit the court would have
    received from having Mr. Wharry testify by Skype when I could not observe him
    testifying in person, or how he responded with counsel directly. The transfer
    deed was not challenged as to its authenticity, admissibility or the truth of
    its contents. The document provided specific evidence of the donors intent to
    transfer the described lands to John, subject to the right of residency in the
    dwelling house reserved by his parents.

I consider on all of the evidence that the transfer of the
    Drumcrow Farm was made without the intention of either John or Mr. Wharry for
    John to pay consideration, and without expectation of remuneration for it. I
    therefore find that the transfer of the lands making up Drumcrow Farm to have
    been a gift John received from his father. The proper and fair market value of
    Drumcrow Farm is therefore excluded from the calculation of Johns net family
    property under section 4(2) of the
Family Law Act
.

(2)

The Parties Submissions

[26]

The appellant submits that the trial judge erred by limiting her
    monetary compensation for unjust enrichment to an amount representing one half
    the value of the bungalow on the Drumcrow farm property at the date of trial,
    rather than basing his award for her contributions to the joint family
    enterprise on the value of the whole farm. She further submits that he erred in
    concluding that the Drumcrow farm transferred to the respondent was a gift and
    therefore excluded from his net family property.

[27]

The respondent maintains his position that the Drumcrow farm and related
    property were a gift. He accepts and relies on the trial judges decision.

(3)

Analysis

[28]

The appellant does not suggest that the trial judge articulated an
    incorrect test for assessing her claim for compensation for unjust enrichment
    in relation to the Drumcrow farm, or the respondents claim that the farm had
    been gifted to him.

[29]

The trial judges conclusion that the transfer of Drumcrow farm to his
    son was a gift was based on findings of fact that are entitled to deference: see
Buttar v. Buttar
, 2013 ONCA 517, 116 O.R. (3d) 481, at para. 34.

[30]

On appeal, the appellant submits that the facts of this case are very
    similar to
Buttar
, that is to say, the transferor reserved the right
    of parents to occupy the property during their lifetime, and the transferee
    continued to provide his parents with income from the farm to assist with their
    living expenses after the transfer. As in
Buttar
, the appellant
    submits that there must have been consideration or an expectation of
    remuneration for the transfer.

[31]

While this case has similarities to
Buttar
, the trial judge was
    not obliged to come to the same conclusion. He accepted that the transfer was
    for natural love and affection as recited in the deed, and accepted the
    respondents evidence that his father was too fragile to testify. The appellant
    has not identified any palpable and overriding error in the trial judges
    reasoning.

[32]

The trial judges assessment of the appellants claim to unjust
    enrichment is similarly entitled to deference:
Simonin Estate v. Simonin
,
    2010 ONCA 900, 329 D.L.R. (4th) 513, at para. 13. He assessed all of the
    circumstances surrounding the acquisition of the Drumcrow Farm, the
    construction of the bungalow, and each partys contributions. Absent palpable
    and overriding error, there is no basis to intervene.

C.

Child Support & Section 7 Expenses

[33]

The following chronology is relevant to the appellants claims:



November 26, 2006

Separation



March 13, 2007

Appellant files Answer claiming child
          and spousal support.



July 11, 2007

Effective date of interim child
          support order, based on imputation of $25,000 annual income to the
          respondent. No interim spousal support was ordered.



November 28, 2011

Retroactive date to which trial
          judge ordered child and spousal support payable.



March 2013

Scott goes to live with the
          respondent.



November 2014

Trial



(1)

The Trial Judges Reasons

(a)

The Respondents Income

[34]

The trial judge calculated that the respondents income for 2013 was
    $44,870, after disallowing expenses claimed against gross farm income, pursuant
    to ss. 19(1)(f) and (g) of the CSG because they had not been broken down
    between personal and business expenses.

[35]

Sections 19(1)(f) and (g) of the CSG provide:

The court may impute such amount of income to a
    spouse as it considers appropriate in the circumstances, which circumstances
    include the following:

(f) the spouse has failed to provide income
    information when under a legal obligation to do so;

(g) the spouse unreasonably deducts expenses from
    income;

[36]

Neither party takes issue on appeal with the trial judges calculation
    of the respondents income. His reasoning is set out in paras. 156-160 of the
    reasons for judgment:

The court heard evidence that Johns gross income from the sale
    of lambs born and raised on the Kincardine farm, and his custom off farm work
    totals $49,000, being $23,236.25 in farm income and $25,941.97 in off farm
    work. From this must be deducted allowable deductions in the amount of $19,306.95,
    leaving an income from Ontario sources of $29,693.

Karen submits that there are deductions from Johns income that
    are not allowable in the amount of $19,567.09 pursuant to section 19(1)(f) and
    (g) and Scheduled III of the
Federal Child Support Guidelines
because
    they have not been broken down between personal expenses and those incurred for
    business.

To the Ontario sources of income must be added the business
    profit allocated to John from the dairy business he operates with his brother David
    in Northern Ireland in the amount of $7,726.68 each year. John also receives,
    or could receive £350 a month for the rental of the old farmhouse still
    standing on Drumcrow Farm under section 19(1) of the
Guidelines
. That
    rent translates into $7,518 a year as income from property.

Karen also seeks to include the difference of £1,644 each year
    between what John could obtain for land rent at Drumcrow Farm and what he
    receives from the partnership with his brother that operates the family dairy
    business.

I accept the submission Karen has made with respect to the
    evidence before the court of all sources of Johns income, and those deductions
    that should not be made upon the application of section 19 of the
Federal
    Child Support Guidelines
. The only exception I would make is for the
    difference in what John could obtain for renting the land at Drumcrow Farm to a
    third party and what he receives from the operation of the dairy business with
    his brother David. I consider it to be double counting to impute a source of
    income based on this difference while at the same time including the income he
    receives from the dairy business each year as income. Therefore, I impute an
    income to John for 2013 in the amount of $44,870.

[37]

I calculate the respondents income for 2013, based on the trial judges
    reasons as follows:



Off farm work

$25,941.97



Profit from farm in Northern
          Ireland

$7,726.68



Potential rental income from
          farmhouse

$7,518.00



Gross farm income from Ontario

$23,236.25



Total

$64,422.90



[38]

I infer that the trial judge concluded that $19,552.90, or about 50%, of
    the expenses the respondent claimed against his Ontario farm income were
    properly deducted, leading to his conclusion that the respondents income was
    $44,870.

(b)

The Appellants Income

[39]

The appellants income over the years since separation was as follows:



Appellant



2008

$15,646



2009

$1,600



2010

$1,109



2011

$1,030



2012

$1,360



2013

$7,935



[40]

The trial judge imputed annual income of $8,000 to the appellant. He
    indicated that the appellant elected to operate an equestrian business rather
    than seek paid employment. He imputed $8,000 to her on the ground that her
    personal choices reduced her income from what she might reasonably earn.

[41]

As will be discussed in more detail below, the trial judge awarded
    spousal support of $239 per month, or $2,868 per year.

[42]

Therefore, the appellants total income for the purposes of s. 7
    expenses under the CSG is $10,868, which is about 20% of the parties combined total
    income.

[43]

Neither party takes issue with the trial judges determination of the
    appellants income.

(c)

Retroactive and Ongoing Child Support

[44]

The trial judge noted that the 2007 interim support order was based on
    $25,000 annual income imputed to the respondent, nearly $20,000 less than the
    annual income determined at trial. He noted that the appellant had claimed
    child support in her Answer of March 13, 2007 and concluded that the appellant
    was entitled to retroactive child support.

[45]

The trial judge held at para. 165 of his reasons that
D.B.S. v.
    S.R.G.
, 2006 SCC 37, [2006] 2 S.C.R. 231 provided for a judicially
    imposed three-year limitation on retroactive child support and awarded that
    amount, less credit for amounts paid pursuant to the interim order.

[46]

He allocated the table support amount for two children of $662 per month
    at $405 for Rebekah and $257 for Scott. He credited the interim child support
    order at $200 for Rebekah and $160 for Scott. Support for Scott terminated when
    he went to live with the respondent in March 2013.

[47]

Therefore, the trial judge ordered retroactive child support of $7,380
    for Rebekah, being the retroactive monthly amount of $405 for 36 months, less
    the monthly $200 the respondent had been paying pursuant to the interim order.
    The trial judge ordered retroactive child support of $1,552 for Scott, being
    the monthly amount of $257 for 16 months, less the monthly $160 the respondent
    had been paying pursuant to the interim order. The retroactive amounts totalled
    $8,932, payable for the period November 28, 2011 to November 30, 2014.

[48]

Effective December 1, 2014, the trial judge ordered that the respondent
    pay ongoing monthly table child support of $405 for Rebekah while she completed
    her post-secondary education.

(d)

Retroactive and Ongoing Section 7 Expenses

[49]

The trial judge found that s. 7 expenses for the children between April
    4, 2007 and February 23, 2014 totalled $16,891.30. Based on the appellants
    counsels submissions, he ordered that these be shared equally, although s. 7
    of the CSG provides that these expenses be shared by the parents in proportion
    to their respective incomes. The respondent acknowledges that equal division
    of these expenses cannot be justified under the CSG.

[50]

On a go forward basis, the trial judge ordered that the respondent pay
    80% and the appellant pay 20% of Rebekahs s. 7 expenses, which is proportionate
    to their respective incomes.

(2)

The Parties Submissions

[51]

The appellant submits that the trial judge erred in interpreting
D.B.S.
as imposing a three-year limit to retroactive child support claims from the
    trial date. She contends that she ought to have received support retroactive to
    the date of separation, or at least to the date she filed her Answer on March
    13, 2007.

[52]

The respondent submits that the trial judge did not err. His reasons and
    conclusions were supported by the evidence.

(3)

Analysis

[53]

The trial judge erred when he concluded that
D.B.S.
mandated a
    three-year limit from the trial date for retroactive child support.

[54]

The Supreme Court in
D.B.S.
at para. 118 provided that, having determined
    that a retroactive award is appropriate, the court must choose a date of
    retroactivity. Among the four main options are (i) the date of effective notice
    and (ii) the date of formal notice.

[55]

D.B.S.
at paras. 121-122 established that the date of effective
    notice will generally serve as a default option when choosing a date of
    retroactivity; this serves as a fair balance between certainty and flexibility.
    The date of effective notice refers to any indication by the recipient that
    child support should be paid or renegotiated. It does not require the recipient
    to take any legal action; all that is required is that the topic be broached.

[56]

Despite this general default to effective notice, the Supreme Court in
D.B.S.
added at para. 123 that it will usually be inappropriate to make a support
    award retroactive to a date more than three years
before
    formal notice was given
: see also
Gray v. Rizzi
, 2016 ONCA 152,
    129 O.R. (3d) 201, at paras. 45 and 61. One of the reasons for this general
    rule was to ensure that recipients move discussions forward after providing
    effective notice. The Supreme Court stated at para. 123:

Once the recipient parent raises the issue of child support,
    his/her responsibility is not automatically fulfilled. Discussions should move
    forward. If they do not, legal action should be contemplated. While the date of
    effective notice will usually signal an effort on the part of the recipient
    parent to alter the child support situation, a prolonged period of inactivity after
    effective notice may indicate that the payor parents reasonable interest in
    certainty has returned. Thus, even if effective notice has already been given,
    it will usually be inappropriate to delve too far into the past. The federal
    regime appears to have contemplated this issue by limiting a recipient parents
    request for historical income information to a three-year period:  see s.
    25(1)(a) of the Guidelines. In general, I believe the same rough guideline can
    be followed for retroactive awards:
it will usually be
    inappropriate to make a support award retroactive to a date more than three
    years before formal notice was given to the payor parent
. [Emphasis
    added.]

[57]

On March 13, 2007, the appellant filed her Answer, claiming child
    support for the children. This appears to be the date of both effective and
    formal notice. Therefore, the three-year rule in
D.B.S.
is not at
    issue in this case, as the appellant gave effective and formal notice at the
    same time, and less than four months after separation.

[58]

However, as the trial judge noted at para. 162 of his reasons, the issue
    of retroactive support is complicated by the interim order effective July 11,
    2007 for child support of $360 per month based on an imputed income to the
    respondent of $25,000. In
D.B.S.
, the Supreme Court distinguished
    between situations in which there is an existing support order versus
    situations in which there has not already been a court order for child support
    to be paid. A payor parents interest in certainty is more compelling in the
    former situation, where he has been following a court order.

[59]

Nevertheless, as the Supreme Court stated in
D.B.S.
at para.
    64, parents should not have the impression that child support orders are set
    in stone. A court should consider four main factors before making a
    retroactive child support order: (i) the reason for the delay by the recipient
    parent; (ii) the conduct of the payor parent (e.g., any blameworthy behaviour);
    (iii) the circumstances of the child; and (iv) any hardship occasioned by a
    retroactive award:
D.B.S.
, at paras. 94 to 116.
The
    Supreme Court cited
Tedham v. Tedham
, 2003
    BCCA 600, 20 B.C.L.R. (4th) 56 for the proposition that [n]one of the factors
    is decisive. For instance, it is entirely conceivable that retroactive support
    could be ordered where a payor parent engages in no blameworthy conduct:
D.B.S.
, at para. 99.

[60]

In
Tedham
, the British
    Columbia Court of Appeal ordered retroactive child support where an interim
    support award was based on incorrect financial information, even though the
    initial underestimate was honestly made. The court provided the following
    reasons for their decision at paras. 59-60:

An interim order is just that  one made pending trial, with
    the expectation that the full financial circumstances of the parties will be
    forthcoming and available to the trial judge. In most cases, interim orders are
    made in circumstances where there has not been full financial disclosure and
    the parties are well aware that some adjustment may have to be made once all of
    the relevant financial information is available. In this case, for example, Mr.
    Tedhams income was heavily dependent on bonuses, and determining his yearly
    income for Guidelines purposes was not simply a matter of multiplying his
    monthly paycheque by 12

Children cannot be deprived of their entitlement to the
    Guidelines provisions for child support simply because the judicial officer
    making the interim order was not in possession of all of the relevant facts at
    the time the interim order for support was made. Similarly, the parent with
    day-to-day care of the children should not be made to bear more than her/his
    proportionate share of their support simply because the payor does not have, or
    has not produced, all of the information required to make a final determination
    of that issue.

[61]

The British Columbia Court of Appeal continued at para.
    62:

Nor, in my view, was Ms. Tedham required to go to the time and
    expense of one or more variation applications as Mr. Tedhams financial picture
    unfolded pending trial in order to succeed on an application for retroactive
    support. Had she done so, any gains she may have made in obtaining an increase
    in child support may well have been offset by the expense to her of so doing,
    even if she were awarded the costs of such applications. In my view, she was
    entitled in these circumstances to make do with the support payable under the
    interim order in the short-term until she had the opportunity to canvass the
    parties full financial picture before the trial judge. The interim order,
    although deemed to be correct at the time it was made (in the absence of an
    appeal or a variation), was not the final word on the amount of child support
    payable by Mr. Tedham pending trial.

[62]

As stated by the British Columbia Court of Appeal, an
    interim order is often no more than a rough estimate of a payors income. This
    is particularly true in this case, where an accurate calculation of the
    respondents income depended on various sources of self-employment income, and adding
    back a personal component of expenses he had deducted from his income for tax
    purposes. The respondent should have been aware that retroactive adjustments
    could occur at trial once all of the financial information was available and
    fully canvassed.

[63]

While the interim support period in
Tedham
was shorter
    than this case, the appellant cannot be faulted for
failing to
    try to vary the interim support as more information became available about the
    respondents income, given the cost and difficulty associated with such a step.
    The appellant was on public assistance for a time following separation. She has
    earned limited income over the years. Both children resided with her after
    separation and beyond November 28, 2011, the date to which the trial judge made
    support retroactive.

[64]

The appellant
should not have to bear
    more than her proportionate share of support for the children simply because
    the respondent did not have, or had not produced, all of the information
    required to make a final determination of that issue when the interim order was
    made in 2007. This is particularly true given
the significant
    disparity between the parties incomes and assets. The respondent submitted
    that the Drumcrow farm was worth $984,500 at the date of trial.
[1]
The appellant had received
    $85,000 to purchase her interest in the Kincardine farm, pursuant to the 2008
    consent order.

[65]

Considering all these factors, and the early
    effective and formal notice of the claim for child support on March 13, 2007,
    the trial judge should have made support retroactive to that date.

[66]

The trial judges denial of retroactive support
    put a premium on inaccurate calculations of income for CSG purposes, whether
    inadvertent or intentional. While the father may have relied on the interim
    order, this was based on a rough and inaccurate calculation of his income. Any
    prejudice resulting from expanding the time span of retroactive support can,
    where appropriate, be dealt with by denying interest on the payments that
    should have been made, and by allowing a payor to make up the payments over
    time. If a payor can show hardship, this may also factor into the decision
    whether to order retroactive payments.

[67]

Neither party provided evidence of the
    respondents 2007 income. The table below illustrates what would have been
    payable from January 2008 to November 2014, based on the respondents Line 150
    income, as adjusted by adding $7,518 for notional farmhouse rent and 50% of the
    farm expenses claimed, as done by the trial judge. Had he paid the table amounts
    based on his adjusted income, he would have paid $45,054 in child support from January
    2008 to November 2014.

[68]

Instead, based on the interim order and the
    trial judges retroactive order, the respondent was liable to pay only $35,612
    from January 2008 to November 2014. He paid no support for the first six months
    after separation, when both children were in the appellants care.





Respondent



Line 150 Income (including
          N. Ireland income)

Adjusted income
          adding notional rental income of $7,518 & 50% of farm expenses deducted

Annual Table
          support payable

Annual support
          paid, including retroactive support ordered



2008

$21,135

$35,960

$6,444

($537 x 12 months)

$4,320

($360 x 12 months)



2009

$12,050

$36,492

$6,540

($545 x 12 months)

$4,320

($360 x 12 months)



2010

$11,624

$38,285

$6,876

($573 x 12 months)

$4,320

($360 x 12 months)



2011

$13,793

$42,286

$7,680

($640 x 12 months)

$4,622

($360 x 11 months &

$662 x 1 month)



2012

$12,759

$42,295

$7,428

($619 x 12 months)

$7,944

($662 x 12 months)



2013



$44,870

$5,631

($662 x 3 months &

$405 x 9 months)

$5,631

($662 x 3 months &

$405 x 9 months)



2014



$44,870

$4,455

($405 x 11 months)

$4,455

($405 x 11 months)



Total

$45,054

$35,612



[69]

The foregoing calculations are imprecise, but
    without assistance from counsel, no more than an approximation is possible, in
    light of the state of the record. For the purposes of calculating support
    payable, the above table applies the CSG in force at the applicable time.

[70]

The retroactive support ordered by the trial
    judge ($8,932) should be increased by $9,442, representing the shortfall
    between what the respondent should have paid ($45,054) from January 2008 to
    November 2014 based on his adjusted income and what the respondent was liable
    to pay ($35,612) as a result of the trial judges order. Therefore, the
    respondent must pay $18,374 in retroactive child support to the appellant for
    the children.

D.

Spousal support

(1)

The Trial Judges Reasons

[71]

The trial judge determined that the appellant had a compensatory
    entitlement to spousal support. She had sacrificed career opportunities in
    order to raise the children. Her time and attention to the home and children
    also enabled the respondent to concentrate on his farming business.

[72]

The trial judge awarded 36 months of retroactive spousal support at the
    rate of $239 per month, to terminate on December 31, 2016. He stated the
    following at para. 172 of his reasons:

Karen has chosen the entrepreneurial path of pursuing a career
    to be self-employed in her own business. By definition, Karen has chosen not to
    upgrade her office or computer skills that formed the foundation of any claim
    for compensatory support. I therefore order John to pay spousal support to
    Karen in the amount of $239 a month until December 31, 2016 at which time she
    is expected to be self-sufficient.

(2)

The Parties Submissions

[73]

The appellant submits that the trial judge erred in two ways. First, he erred
    by imposing a three-year limit to her retroactive spousal support claim from
    the trial date. She contends that she ought to have received support retroactive
    to the date of separation, or in the alternative to March 13, 2007. Second, he
    erred by terminating spousal support on December 31, 2016. She submits that
    this termination date is unreasonable given the trial judges findings of her
    dependency.

[74]

The respondent submits that the trial judge did not err. First, the
    duration of five years is appropriate given that this was a 14-year marriage. Second,
    the trial judge limited retroactive support to three years to offset the low
    imputed income to her of just $8,000. The respondent contends that the
    appellant has the capacity to earn a higher income. For example, in 2008 she
    earned $15,646. She has chosen to forego a higher income so she can operate her
    equestrian business. In limiting retroactive spousal support to three years,
    the trial judge properly recognized that the respondent should not be
    responsible for this choice.

(3)

Analysis

(a)

Retroactivity Date

[75]

In limiting retroactive spousal support to three years, it is unclear if
    the trial judge mistakenly interpreted
D.B.S.
as imposing a three-year
    limit (as he did with retroactive child support) or if he was exercising judicial
    discretion. The trial judge simply stated at para. 172, [t]he higher range for
    that support is $239 per month for a total of $8,604 for 36 months of
    retroactive spousal support to make it commensurate in time with the
    retroactive child support ordered. There is no reference to
D.B.S.
in
    this section of the trial judges reasons.

[76]

I consider it unnecessary to determine this issue, given the analysis
    below regarding the termination of spousal support. As will be explained in
    more detail, regardless of when spousal support commences, it should continue
    indefinitely for a period of seven to 14 years, in accordance with the duration
    provisions of the
Spousal Support Advisory Guidelines
(Ottawa:
    Department of Justice Canada, 2008) (the SSAG) by Carol Rogerson and Rollie
    Thompson.

[77]

Without determining the issue, I will make two observations. First, in
Kerr
at para. 208, the Supreme Court stated that concerns about notice, delay, and
    misconduct will generally carry more weight in the context of a claim for
    retroactive spousal support. This is because there is no presumptive
    entitlement to spousal support and, unlike child support, the payor is
    generally not under any legal obligation to look out for the recipients legal
    interests. The 2007 interim order provided that no temporary spousal support
    was payable based on the respondents imputed income of $25,000. The respondent
    therefore had an interest in the certainty provided by the order.

[78]

Second, there would be minimal spousal support payable, if any, for the
    period that the trial judge did not order retroactive support. Neither party
    provided their 2007 income information. The following table shows the SSAG
    ranges each year from January 2008 to November 2011, the month to which the
    trial judge made support retroactive. The SSAG ranges are based on the
    respondents adjusted income and the appellants Line 150 income in 2008 and
    imputed income of $8,000 thereafter, as ordered by the trial judge given her
    choice to operate an equestrian business.





Spousal Support



Respondents
          adjusted income

Appellants income

Monthly table child
          support payable for both children

SSAG range under
          with child support formula



2008

$35,960

$15,646

$537

Low:  $0

Mid:   $0

High:  $0



2009

$36,492

$8,000

$545

Low:  $0

Mid:   $0

High:  $75



2010

$38,285

$8,000

$573

Low:  $0

Mid:   $0

High:  $112



2011

$42,286

$8,000

$640

Low:  $0

Mid:   $62

High:  $186



[79]

The trial judge ordered retroactive support of $239, effective November
    2011, based on the parties up-to-date circumstances and 2013 financial
    information, rather than factoring in the parties circumstances in 2011 and
    2012. Neither party takes issue with this approach. The retroactive monthly
    award of $239 exceeds the high end of the SSAG range for 2011 and 2012, which
    is $186 and $192 respectively.

(b)

Termination Date

[80]

The trial judge erred by terminating spousal support on December 31, 2016.
    He applied the SSAG in determining the amount of spousal support, but ignored
    the SSAG in establishing duration without explanation. There is nothing in the
    record supporting the conclusion that the appellant would be self-sufficient by
    December 31, 2016.

[81]

I begin by reiterating ss. 15.2(4) and (6) of the
Divorce Act
,
    R.S.C., 1985, c. 3 (2nd Supp.) governing spousal support:

Factors

(4) In making an order under subsection (1) or an
    interim order under subsection (2), the court shall take into consideration the
    condition, means, needs and other circumstances of each spouse, including

(a) the length of time the spouses cohabited;

(b) the functions performed by each spouse during
    cohabitation; and

(c) any order, agreement or arrangement relating
    to support of either spouse.

Objectives of spousal support order

(6) An order made under subsection (1) or an interim
    order under subsection (2) that provides for the support of a spouse should

(a) recognize any economic advantages or
    disadvantages to the spouses arising from the marriage or its breakdown;

(b) apportion between the spouses any financial
    consequences arising from the care of any child of the marriage over and above
    any obligation for the support of any child of the marriage;

(c) relieve any economic hardship of the spouses
    arising from the breakdown of the marriage; and

(d) in so far as practicable, promote the economic
    self-sufficiency of each spouse within a reasonable period.

[82]

While a court is not required to apply the SSAG to determine spousal
    support, it appears that the trial judge chose to rely on the SSAG when he indicated
    that $239 was at the higher range.

[83]

Although neither party takes issue with it, I am unable to replicate the
    trial judges calculation. As I explain in more detail below, on my
    calculations using the trial judges figures the monthly amount of spousal
    support should be significantly higher than $239.

[84]

The SSAG are a useful tool in calculating the appropriate amount and the
    duration of spousal support. Neither counsel provided this court with that
    information. Nevertheless, as pointed out in
Fisher v. Fisher
, 2008
    ONCA 11, 88 O.R. (3d) 241, at para. 98:

[The SSAG] suggest a range of both amount and duration of
    support that reflects the current law. Because they purport to represent a
    distillation of current case law, they are comparable to counsels submissions
    about an appropriate range of support based on applicable jurisprudence.

[85]

This court in
Fisher
continued at paras. 102-103:

Now that [the SSAG] are available to provide what is
    effectively a range within which the awards in most cases of this kind should
    fall, it may be that if a particular award is substantially lower or higher
    than the range and there are no exceptional circumstances to explain the
    anomaly, the standard of review should be reformulated to permit appellate
    intervention.

[86]

At para. 97 of
Fisher
, this court cautioned that the SSAG must
    be considered in context and applied in their entirety: see also
Mason v.
    Mason
, 2016 ONCA 725, at para. 121. At para. 109 of
Fisher
, this
    court pointed out that [a]mount and duration are interrelated parts of the
    formula  they are a package deal. Using one part of the formula without the
    other would undermine its integrity and coherence.

[87]

In the recently released
Spousal Support Advisory Guidelines: The
    Revised Users Guide
(Ottawa: Department of Justice Canada, 2016),
    Rogerson and Thompson again remind courts to remember duration. Section 3(e) states,
    [d]uration is often forgotten in the SSAG analysis. The formulas generate
    ranges for amount
and
duration. Amount cannot be considered alone.

[88]

Here, although the trial judge seemed to rely on the SSAG to determine
    the amount of support, he ignored them when he limited duration to five years.

[89]

While a recipients achievement of self-sufficiency could conceivably be
    a reason to depart from the SSAG duration provisions or restructure support, there
    was nothing in the record to indicate that the appellant would or should be
    self-sufficient by December 31, 2016. It is apparent that her ability to
    achieve self-sufficiency has been adversely affected by the role she played
    during marital co-habitation.

[90]

The with child support formula applies while the respondent continues
    to pay table child support plus s. 7 expenses for Rebekah. Based on income of
    $44,870 for the respondent; imputed income of $8,000 to the appellant; 14 years
    of cohabitation; and monthly table child support for Rebekah of $405 while she
    is under the age of 18, the with child support formula indicates a spousal
    support range of $364 to $624, with a mid-range of $492 for a period of seven
    to 14 years.

[91]

Based on the exact same figures, but after Rebekah turns 18 years of
    age, the with child support formula indicates a spousal support range of $716
    to $979, with a mid-range of $849 for a period of seven to 14 years. The
    increase in quantum after Rebekah turns 18 is mainly because the appellant no
    longer receives child tax benefits and other child credits. These benefits had
    a significant impact on the appellants income for spousal support purposes
    while Rebekah was under the age of 18: see SSAG, s. 6.3.

[92]

Rebekah is on the cusp of independence. At the time of trial in November
    2014, she was embarking on a one-year educational program leading to
    qualification as a dental assistant which should be completed, or nearly
    completed by now. Once Rebekah is independent, the without child support
    formula will apply: SSAG, s. 14.5.

[93]

Based on the respondents income of $44,870; the appellants income of
    $8,000; and the 14-year cohabitation, the without child support formula of
    the SSAG produces a range for spousal support of $645 to $860, with a mid-range
    of $753, for a period of seven to 14 years. This is a case where the SSAG
    suggest that spousal support be reduced when crossing over from the with child
    support formula to the without child support formula: see SAGG, s. 14.5.

[94]

In addition to the factors and objectives listed under the
Divorce
    Act
above, s. 9 of the SSAG provides a number of considerations when
    choosing a location within the range. Given the trial judges unchallenged
    finding of a compensatory basis for support, the most relevant factors in this
    case are the strength of the appellants compensatory claim; the respondents
    needs and ability to pay; and self-sufficiency incentives.

[95]

The appellant has a strong compensatory claim that would suggest support
    in the higher end of the ranges for both amount and duration. During the
    marriage, she sacrificed career opportunities in order to devote her time and
    attention to the home and children. Her sacrifices enabled the respondent to
    concentrate on his farming business. The appellant suffered a disadvantage arising
    from her role during the marriage and its breakdown.

[96]

Section 15.2(4) of the
Divorce Act
provides that, in making a
    spousal support order, the court
shall
take into
    consideration the condition,
means
, needs, and
    other circumstances of each party (emphasis added). The respondents means and
    ability to pay spousal support broadly include all pecuniary resources,
    capital assets, income from employment or earning capacity, and other sources
    from which the person receives gains or benefits:
Leskun v. Leskun
,
    2006 SCC 25, 1 S.C.R. 920, at para. 29, citing
Strang v. Strang
,
    [1992] 2 S.C.R. 112, at p. 119. The respondents annual income is $44,870. T
he Drumcrow farm was valued at $1,863,905 as of the separation date
    in 2006, although there was evidence that it had decreased in value by the date
    of trial to $984,500.

[97]

It is also relevant that the respondent has remarried, and his new
    spouse is contributing to his expenses:
Underwood v. Underwood
(1994),
    3 R.F.L. (4th) 457 (Ont. Gen. Div.), varied (1995), 11 R.F.L. (4th) 361 (Ont.
    Div. Ct.). At the time of trial, his new wife, a veterinarian, was earning
    $76,293.46 each year and contributing about $2,000 per month towards their
    household expenses.

[98]

Turning to self-sufficiency considerations, the appellant is now 46
    years old. She has no up-to-date skills that would enable her to obtain
    significant employment. During the marriage, the appellant looked after the
    household and children and assisted on the family farm, skills that do not
    necessarily translate well to paid employment. Furthermore, she resides in a
    rural environment where finding a job may be more challenging.

[99]

It must also be remembered that the trial judge imputed income to the
    appellant in an attempt to partially address self-sufficiency concerns, which
    is an approach recognized by ss. 9.7 and 13.2 of the SSAG. He awarded spousal
    support in an amount significantly less than suggested by the SSAG.

[100]

Given the
    foregoing considerations, I would vary the trial judges spousal support order
    to eliminate the termination date of December 31, 2016, and to increase support
    to the mid to high range of the SSAG of $900 per month, effective January 1,
    2016 until Rebekah is no longer a child of the marriage within the meaning of
    the
Divorce Act
. Given the respondents reliance on the existing
    orders, I do not correct the spousal support payable before that date.

[101]

Beginning on the
    first day of the month following the last month in which the respondent is
    obligated to pay child support for Rebekah or January 1, 2017, whichever is the
    later date, spousal support will continue at a decreased monthly rate of $800,
    in accordance with the mid to high range of the without child support
    formula.

[102]

It is important
    to clarify that the suggested duration of seven to 14 years includes the
    retroactive support period starting on November 28, 2011: SSAG, s. 3.2.5.

[103]

Keeping in mind
    the suggested duration of seven to 14 years, it is not possible to assess on
    this record when the appellant will have had a reasonable opportunity to
    recover from the economic disadvantage resulting from the role she played
    during marriage, and resulting from the breakdown of the marriage. Accordingly,
    I do not fix a termination date for the support. That will have to be dealt
    with by a variation application at some future point which will take into
    account the duration of support suggested by the SSAG, and the amount of
    support paid by the respondent since November 28, 2011. The appellants child
    care responsibilities following separation and the insufficient spousal support
    paid when she was at an age more conducive to retraining, likely mean that
    support will have to be paid for the longer duration suggested by the SSAG, 14
    years.

E.

Post separation obligations

[104]

The appellant
    also challenges the allocation of responsibility to her of $1,280 in tractor
    lease payments payable after separation, reimbursement to the respondent for
    one half the balance on a line of credit in the sum of $2,160, and payment for
    hay in the sum of $3,300 during a time when she operated the Kincardine family
    farm after separation. I see no error in the trial judges conclusions on these
    points.

F.

Conclusions

[105]

The order of the
    trial judge shall be varied to provide the following:

·

Paragraph 4 regarding the respondents obligation to pay a total
    of $8,932.00 in retroactive child support to the appellant for both children
    shall be replaced as follows: The Applicant, John Wilson Wharry, shall pay the
    Respondent, Karen Wharry, the sum of $18,374.00 in retroactive child support
    for the children, Scott Wharry and Rebekah Wharry.

·

Paragraph 5 providing that the respondent pay $8,445.65 for
    retroactive s. 7 expenses shall be varied to $13,512.80, which is 80% of
    those expenses.

·

Paragraph 7 shall be amended to delete up to December 31, 2016,
    at which time the respondent Karen Wharry has an obligation to become self-sufficient
    under section 17 of the
Divorce Act
. The following shall be added to
    paragraph 7: Commencing January 1, 2016, spousal support shall be increased to
    $900 per month. Commencing on the first day of the first month following the
    last month in which the respondent is obligated to pay child support for
    Rebekah or January 1, 2017, whichever is the later date, spousal support shall
    be decreased to $800 per month.

·

The following paragraph shall be added: Any arrears created by
    this order on the date of release of this judgment for child or spousal support
    shall be paid at the rate of $300 per month without interest commencing on
    January 1, 2017 until the arrears are paid in full, and shall be applied first
    to arrears of child support and s. 7 expenses. In the event of any default in
    payment of these arrears, the whole balance shall become due and owing and
    shall bear interest in accordance with the
Courts of Justice Act
,
    R.S.O. 1990 c. C.43.

[106]

The balance of
    the appeal is dismissed. Counsel may make brief written submissions as to the
    costs of the trial and the appeal, within 30 days following the release of
    these reasons.

Released: G.S. December 13, 2016

G. Pardu J.A.

I agree George R.
    Strathy C.J.O.

I agree David Brown
    J.A.





[1]
Respondents Written Submissions following Trial, Appellants Appeal Book and
    Compendium, Vol. 1, Tab 13, p. 141.


